Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.
Election/Restrictions
Amended claim 20 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 20 as amended is a “method of use …” claim. Claim 19 as originally elected in the reply filed on 02/16/2021 is directed to a “method of establishing a chemical and thermal barrier in a structure”, or a “method of making …”. While Applicant has amended claim 20, the amendments do not avoid the fact that claim 20 is directed towards a method of using a fully formed chemical and thermal barrier within a structure, not a method of making a chemical and thermal barrier such as claim 19 is directed towards and claim 20 as originally filed was directed towards. 

Information Disclosure Statement
Examiner notes that the IDS submitted 11/08/2021 has been fully considered. 
Claim Objections
Examiner notes the amendment filed 11/08/2021 has overcome all outstanding claim objections from the final rejection dated 08/06/2021.
Claim 19 is objected to because of the following informalities: claim 19 appears to contain two potential typographical errors. Line 8 of claim 19 recites “B4C (B12C3), WC,” which appears as if it should instead recite “B4C, B12C3, WC,” unless otherwise clarified by Applicant during the course of prosecution. For the purposes of examination, claim 19 will be treated as if it recites “B4C, B12C3, WC,”. Line 9 of claim 19 recites “CaO-2Al2O3 (CaAlO4), CaO-Al2O3,” which appears as if it should instead recite “CaO-2Al2O3, CaAlO4, CaO-Al2O3,” unless otherwise clarified by Applicant during the course of prosecution. For the purposes 2O3, CaAlO4, CaO-Al2O3,”. Appropriate action is required. 
Claim 32 is objected to because of the following informalities:  claim 32 depends upon claim 20, however, claim 20 is presently amended so that it is no longer directed to a process of establishing a chemical and thermal barrier in a structure.  Because claim 32 still appears to be directed towards a method of establishing a chemical and thermal barrier in a structure, and because the limitations of original claim 20 now appear in claim 19, claim 32 will be examined as if it depends upon claim 19 unless otherwise clarified by Applicant during the course of prosecution. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Examiner notes the amendment filed 11/08/2021 has overcome all outstanding 112(b) rejections. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 19, 21, 23-29 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 19 and 21 have been amended to include the limitation “excluding a calcium hexa aluminate CaO 6(Al2O3)”.
Claim 25 has been amended to include the limitation “excluding CaF2”.
Both of these newly added limitations are considered “negative limitations” because they are directed towards excluding a compound from the claimed composition. 
Any negative limitation or exclusionary proviso must have basis in the original disclosure … The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have a basis in the original disclosure should be rejected under 35 USC 112(a) (See MPEP at 2173.05(i)).
The application as originally filed does not contain support for the negative limitations “excluding a calcium hexa aluminate CaO 6(Al2O3)” and “excluding CaF2”, therefore, claims 19, 21, and 25 are rejected under 35 USC 112(a) per MPEP 2173.05(i). 
All claims not specifically addressed are rejected due to their dependence on an otherwise rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims 
Claims 19, 21, 23-25, 27-29, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGowan (US20080175990, hereinafter referred to as McGowan) in view of Hong et al. (KR100908704B1 with reference to machine translation, hereinafter referred to as Hong).
Regarding claim 19, McGowan discloses a method of establishing a chemical and thermal barrier in a structure comprising lining a structure with a composition comprising at least one aggregate and at least one phenolic resin (see McGowan at [0009], disclosing a method of using a Calcium (Hexa)Aluminate (CA6, or CA6 ) composition as an aggregate in shapes and castables for use as a chemical barrier and/or a refractory for high alkali/alkaline environments.... In the case of monolithic materials, bonding phases such as calcium aluminate cements, phenolic resins, organic polymers, and hydratable alumina are required to hold the aggregate in a defined shape or structure.) wherein said phenolic resin is pyrolized to result in the formation of a condensed ring glassy carbon (see McGowan at 4, MgF2, KF, MnF2, NaF, YF3, BaF2, CaF2, BaO, Al2O3, SiO2, CaO, TiO2, Ti2O5, Ti2O3, TiO, ZrO2, Y2O3, MgO, carbon compound, graphite, SiC, B4C (B12C3), WC, AIN, BN, a rare earth oxide, an alkali halide, an alkaline halide, CaO, Al2O3, CaO-2Al2O3 (CaAlO4), CaO-Al2O3, tabular alumina, bubble alumina, sintered 45-70% alumina, fused mullite, fused magnesium oxide aluminate spinel, and dead burned (DB) magnesium oxide, and combinations thereof (see McGowan at [0004], disclosing using an improved aggregate based on CaO.6(Al2O3) (hereinafter referred to as calcium hexa aluminate, “CA6”, or “CA6”, all of which are interchangeable and equivalent terms as used herein. Examiner notes that CaO.6(Al2O3) is a combination of CaO and Al2O3 per the above claim limitation), and wherein said composition forms a chemical and thermal barrier in said structure (See McGowan at [0011], disclosing a method of lining a surface of a vessel … whose surface needs to be protected from temperature and/or chemical 2O3). McGowan does teach that materials other than CA6 (which Examiner notes is a reference to calcium hexa aluminate) may be used to satisfy these needs with little effect on the ability of the material to resist chemical attack or act as a refractory material (see MgCowan at [0009])
Hong is directed towards a carbon containing acid neutral refractory composition (see Hong at the machine translation, Page 1, line 11). Hong discloses mixing an Al2O3 clinker with graphite and phenol resin, then firing the article at 1000°C to prepare a refractory material (see Hong at the machine translation, Page 4, lines 3-7). Hong teaches that the refractory composition of the present invention has improved strength and oxidation resistance (see Hong at the machine translation, page 4, lines 150-151). 
Therefore, it would have been obvious to a person having ordinary skill in the arts before the effective filing date to modify McGowan to use the Al2O3 clinker with graphite disclosed by Hong as the aggregate instead of calcium hexa aluminate, in order to form a refractory layer with improved strength and oxidation resistance as taught by Hong with a reasonable expectation of success. 
Regarding claim 21, while McGowan does not explicitly disclose said aggregate of said composition is CaO plus Al2O3 excluding a calcium hexa aluminate CaO 6(Al2O3), McGowan does teach that materials other than CA6 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date when practicing McGowan to use a different combination of CaO and Al2O3 besides calcium hexa aluminate with a reasonable expectation of successfully providing a material with satisfactory refractory properties and a resistance to chemical attack because this is simple substitution of one known element for another to obtain predictable results. 
Regarding claim 23, McGowan does not explicitly disclose the aggregate is a mixture of two or more said aggregates, however, McGowan does teach that materials other than CA6 (which Examiner notes is a reference to calcium hexa aluminate) may be used to satisfy these needs with little effect on the ability of the material to resist chemical attack or act as a refractory material (see McGowan at [0009]). 
Hong is directed towards a carbon containing acid neutral refractory composition (see Hong at the machine translation, Page 1, line 11). Hong discloses mixing an Al2O3 clinker with graphite and phenol resin, then firing the article at 1000°C to prepare a refractory material (see Hong at the machine translation, Page 4, lines 3-7). Hong teaches that the refractory composition of the present invention 
Therefore, it would have been obvious to a person having ordinary skill in the arts before the effective filing date to modify McGowan to use the Al2O3 clinker with graphite disclosed by Hong as the aggregate instead of calcium hexa aluminate, in order to form a refractory layer with improved strength and oxidation resistance as taught by Hong with a reasonable expectation of success.
Regarding claims 24 and 25, McGowan in view of Hong selects the aggregate as a combination of Al2O3 and graphite as disclosed above, therefore, while McGowan in view of Hong does not explicitly reference an alkali halide, neither does McGowan in view of Hong prevent said alkali halide from being selected from the group consisting of LiCl, NaCl, KCl, and corresponding fluoride (F), bromide (Br), iodide (I) salts, therefore McGowan in view of Hong meets the limitations of claims 24 and 25. 
Regarding claim 27, McGowan discloses that said resin is at least one selected from the group consisting of a novolac resin, a resol resin, or a combination of a mixture of a novolac resin and a resole resin (see McGowan at [0039], disclosing the phenolic resin binder may be any type of phenolic based polymer known by those skilled in the art such as for example those based upon 
Regarding claim 32, McGowan discloses that said glassy carbon protects said aggregate from said salt and corrosive environment of said process (see McGowan at [0020], disclosing ideal materials for this application show little or no reaction with molten or solubilized alkali or alkaline salts or compounds.).
Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGowan (US20080175990, hereinafter referred to as McGowan) in view of Hong et al. (KR100908704B1 with reference to machine translation, hereinafter referred to as Hong) as evidenced by Bernardet ("Protection of nuclear graphite toward fluoride molten salt by glassy carbon deposit." Journal of Nuclear Materials 384.3 (2009): 292-302., hereinafter referred to as Bernardet) with respect to the rejections of both claims 28 and 29.
Regarding Claim 28, McGowan discloses that said resin (see McGowan at [0039], disclosing the phenolic resin binder may be any type of phenolic based polymer known by those skilled in the art such as for example those based upon phenol formaldehyde (novolak) or methyl formaldehyde type resin, or a resole phenol formaldehyde type resin.) is a cross-linked phenolic resin (see McGowan at [0009], disclosing final strength is typically imparted to the shape by firing the shape to an elevated temperature which results in bonding between the 
Regarding Claim 29, McGowan discloses that said resin (see McGowan at [0039], disclosing the phenolic resin binder may be any type of phenolic based polymer known by those skilled in the art such as for example those based upon phenol formaldehyde (novolak) or methyl formaldehyde type resin, or a resole phenol formaldehyde type resin.) is a cross-linked and pyrolyzed phenolic resin (see McGowan at [0009], disclosing final strength is typically imparted to the shape by firing the shape to an elevated temperature which results in bonding between the compositional matrix.). Pyrolysis of a phenol resin cross links the resin as evidenced by Bernadert at Page 293, second full paragraph. 
Allowable Subject Matter
Claim 26 contains subject matter which appears to be allowable over the closest prior art, and would be allowable if rewritten in independent format and if not for the above rejections. Rejections may be reinstated if the new matter is removed. 
Response to Arguments
Applicant’s arguments filed 11/08/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731